Broyles, C. J.
Under the rulings made by the Supreme Court on September 15, 1920, in answer to certain questions in this case certified by this court (150 Ga. 402, 104 S. E. 429), neither count of the plaintiff’s petition set out a cause of action, and the trial court erred in overruling the general demurrers thereto.

Judgment reversed.


Bloodworth, J., concurs. Luke, J., absent on account of illness.

2. Whether an estoppel to deny liability was shown by facts alleged in the second count of the plaintiff’s petition was a question also certified, and also answer.ed in the negative. The facts are set out in 150 Ga., supra.
Rosser, Slaton, Phillips & Hopkins, for plaintiff in error.
Little, Powell, Smith & Goldstein, contra.